        Case 1:19-cv-01028-JDP Document 24 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      LILLIAN MORALES REYES,                            Case No. 1:19-cv-01028-JDP
 9
                         Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
             v.
11
      COMMISSIONER OF SOCIAL
12    SECURITY,
13                       Defendant.
14

15          This matter is before the court on claimant’s request for judicial review of an unfavorable

16   decision of the Commissioner of the Social Security Administration regarding her application for

17   a period of disability and disability insurance benefits. At a hearing on August 27, 2020, the

18   court heard argument from the parties. Having reviewed the record, administrative transcript,

19   briefs of the parties, and applicable law, and having considered arguments made at the hearing, I

20   find that the ALJ’s decision is supported by substantial evidence in the record and is based on

21   proper legal standards. For the reasons stated on the record at oral argument, I deny claimant’s

22   appeal from the administrative decision of the Commissioner of Social Security. The clerk of

23   court is directed to enter judgment in favor of defendant, Commissioner of Social Security, and

24   against claimant Lillian Morales Reyes. The clerk of the court is directed to close this case.

25

26
27

28
                                                       1
       Case 1:19-cv-01028-JDP Document 24 Filed 08/31/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:   August 27, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
